—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
We find that the record contains sufficient material to enable the Hearing Officer to independently assess the credibility of the confidential informants and the reliability of the information. There is no requirement that the Hearing Officer personally interview the confidential informants. This confidential information, as well as the testimony presented, provided substantial evidence to support the determination of guilt.
Cardona, P. J., White, Casey, Weiss and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.